Citation Nr: 1611892	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-14 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from September 1965 to December 1965.  He also had subsequent Reserve service until 1971 that included periods of active duty training (ADT).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2010 issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Hartford, Connecticut.  The Veteran requested a Travel Board hearing in his substantive appeal to the Board, but later withdrew his request via written notice in August 2014.  

The issues of entitlement to service connection for bilateral hearing loss and a headache disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the competent medical and other evidence of record indicates that his tinnitus was, at least in part, caused by acoustic trauma during periods of ADT in the Army Reserve.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1131, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The VCAA applies in the instant case.  However, the Board's grant of service connection for tinnitus represents complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist with respect to this issue is necessary.


Law and Analysis

The Veteran seeks service connection for tinnitus that he contends had its onset as a result of exposure to excessive noise during his Reserve service.  He argues that while assigned to the 205th Transportation Company he developed ringing in both ears from operating steamed cranes used to load and unload cargo ships.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT ) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Although there are no findings or diagnoses of tinnitus shown in service treatment records, including at separation examination, service personnel records confirm that the Veteran participated various times during ADT and IDT service as a supply handler and hatch foreman with the 205th Transportation Company, and was likely exposed to some hazardous noise.  The Board finds no reason to question the veracity of the lay statements.  Thus, acoustic trauma during his periods of ADT is conceded.  See 38 U.S.C.A. § 1154(a) (West 2014).

In this case there are no pertinent clinical records associated with the claims file until a private audiologic evaluation in October 2009 when the Veteran was seen for complaints of tinnitus.  He gave a history of noise exposure while stationed in the Transportation Unit where he loaded and unloaded ships without hearing protection.  He stated that twice a month for about five hours a day, and two weeks during the summer, he operated a steam winch that was extremely noisy.  He stated that immediately following exposure to the steam winch, he developed an occasional humming in his ears.  See Audiological Evaluation report from Arden Hill Speech & Hearing, dated October 20, 2009.

A VA examination has not been provided to address the Veteran's claimed tinnitus, however such an examination is not required because the Board is persuaded by the Veteran's credible lay statements on the matter.  Despite the lack of a definitive medical nexus opinion in this case, medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the record contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during periods of ADT (as is confirmed by his military duties).  Also given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  So in this case the Board finds the Veteran's assertions of tinnitus dating back to active service to be both competent and credible and thus positive evidence that also supports a finding of nexus in this case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Hickson v. West, 12 Vet. App. 247 (1999).  There is no evidence in the record that contradicts his statements or that makes them less trustworthy.  

Accordingly, after carefully reviewing all the evidence on file, there is no adequate reason to reject the Veteran's competent and credible assertions.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Furthermore there is no competent medical opinion refuting, much less probatively outweighing, the evidence supporting this claim.  Based on the totality of the evidence, the benefit of the doubt is resolved in the Veteran's favor and the Board finds that his tinnitus was incurred during his military service.  Accordingly service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking to establish service connection for bilateral hearing loss and a headache disorder that he asserts had their onset during his military service.  The Board finds that the evidence currently of record is insufficient to decide these claims and therefore further evidentiary development is needed.  

With regard to the hearing loss issue, the Veteran argues that while he was assigned to the 205th Transportation Company he was exposed to hazardous noise from operating steamed cranes used to load and unload cargo ships.  As noted above, the Board has already conceded that such exposure occurred in its grant of service connection for tinnitus based on such exposure.  So the question remains as to whether the Veteran has bilateral hearing loss that is associated with his now conceded in-service noise exposure.

Although a finding or diagnosis of hearing loss is not shown in the Veteran's service treatment records, including his separation examination, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155 (1993).  

With respect to his claim for headaches, the Veteran argues that he suffered from migraine headaches as a result of the noise produced by the steam cranes during his military service.  However, review of his service treatment records shows that at his pre-induction examination in June 1965, the Veteran reported a history of frequent or severe headache, which apparently was not considered disqualifying by military medical personnel.  Thus, a history of headaches was noted by the Veteran at entry into service, but not necessarily by the medical staff, indicating a possible preexisting condition.  The remaining service treatment records however are entirely negative for headache complaints, including his separation physical in December 1965.  The Veteran has stated that he has had continuing problems with headaches since service and that he received treatment from a Dr. Louis Losefogel in Brooklyn, New York.  

Veterans are presumed sound upon entry into service except for conditions noted upon entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such disorders as are recorded in examination reports are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When no preexisting condition is noted upon entry into service, a veteran is presumed sound.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  The Secretary must rebut the presumption of soundness with "clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service."  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012) (emphasis added).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

In this case, the Veteran's military duties raise significant medical questions regarding whether his has current hearing loss and/or a headache disorder related to service.  Because the evidence of record does not necessarily provide a clear picture of any relationship between any current hearing problems or headaches and his military service, a medical opinion is needed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, records from Dr. Losefogel have not been obtained and associated with the file.  Therefore, the AOJ should obtain these records as they may contain medical findings and other conclusions that might be determinative in the disposition of the claims on appeal.  The Board cannot adjudicate the claims based on an incomplete record.  See Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain all pertinent medical records which have been called to its attention by the appellant and by the evidence of record.).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and non-VA treatment providers who have seen him for hearing loss and headaches since his discharge from service in December 1965, and obtain copies of any identified clinical records pertaining to such treatment that are not already in the file.  The Board is particularly interested in records from Dr. Louis Losefogel, as referenced in the Veteran's lay statement received in October 2012.  

2.  Schedule the Veteran for a VA audiological examination.  The file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, including audiological testing, should be performed, and the audiologist should review the results of any testing prior to completing the report. 

The audiologist should provide numeric interpretation of the audiogram and should set forth numeric values for the pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hz, as well as the speech recognition scores (Maryland CNC test). 

Based on the Veteran's history, and comprehensive review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not, (i.e., a 50 percent probability or greater), that any hearing loss diagnosed on examination is of service onset or otherwise related thereto.

In providing this opinion the audiologist should presume that the Veteran did sustain some exposure to hazardous noise during service as a result of his time as a supply hander and hatch foreman.  If it is the audiologist's opinion that the hearing loss is the result of any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  He/she should comment on the likelihood that the Veteran's current hearing loss is due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.  

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, schedule the Veteran for a VA examination. The file must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report. All indicated tests and studies should be performed (e.g., MRIs), and the examiner should review the results of any testing prior to completing the report.  A detailed history of headaches before, during, and after service should be obtained from the Veteran.  The examiner should:

a) Determine whether there is clear and unmistakable evidence (undebatable) that a headache disorder preexisted the Veteran's period of active duty beginning in September 1965.  If the examiner finds that a headache disorder preexisted service, he/she should identify the disorder and the evidence supporting pre-existence.  

b) If a pre-existing headache disorder is found, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the preexisting headache disorder was not aggravated by service or any incident of service beyond its natural progression.  The examiner should point to the specific clear and unmistakable evidence relied upon for the finding that the headache disorder was not permanently aggravated by service.

c) If a headache disorder is not found to have clearly and unmistakably preexisted service, the examiner should then provide an opinion addressing whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed headache disorder had its clinical onset during or is otherwise related to the Veteran's military service as opposed to some other pathology.  

In providing this opinion the examiner should presume that the Veteran did sustain some exposure to hazardous noise during service as a result of his time as a supply hander and hatch foreman.  If it is the examiner's opinion that a headache disorder is the result of any other process not related to in-service noise exposure, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current headache disorder.  He/she should comment on the likelihood that any current headache disorder is due to post-service intercurrent causes wholly unrelated to his military service.  The examiner is advised that the Veteran is competent to report his symptoms, and that his assertions (lay observations) must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide the medical reasons for doing so.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.  

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


